

FIRST AMENDMENT TO AMENDED AND RESTATED
MEMORANDUM OF UNDERSTANDING
(SALE FACILITIES)

THIS FIRST AMENDMENT TO AMENDED AND RESTATED MEMORANDUM OF UNDERSTANDING (SALE
FACILITIES) (this “Amendment”) is entered into as of February 22, 2017 by and
between SABRA HEALTH CARE REIT, INC., a Maryland corporation (“Sabra”), and
GENESIS HEALTHCARE INC., a Delaware corporation (“Genesis”).


A.Sabra and Genesis are parties to that certain Amended and Restated Memorandum
of Understanding (Sale Facilities) dated as of July 29, 2016 (the “Sale
Facilities MOU”).


B.In connection with the execution and delivery of certain other agreements
between Sabra and Genesis of even date herewith, the parties hereto desire to
amend the Sale Facilities MOU under the specific terms and conditions set forth
herein.


NOW, THEREFORE, taking into account the foregoing Recitals, and in consideration
of the mutual covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


1.Amendment to MOU. The “Outside Date”, as defined in Section 1 of the Sale
Facilities MOU, is hereby changed from March 31, 2017 to mean August 31, 2017.
2.Affirmation of Obligations. Notwithstanding the modification to the Sale
Facilities MOU contained herein, Sabra and Genesis each hereby acknowledges and
reaffirms its obligations under the Sale Facilities MOU (as modified hereby) and
all other documents executed by such party in connection therewith.
3.Further Instruments. Each party will, whenever and as often as it shall be
reasonably requested so to do by another party, cause to be executed,
acknowledged or delivered, any and all such further instruments and documents as
may be necessary or proper, in the reasonable opinion of the requesting party,
in order to carry out the intent and purpose of this Amendment.
4.Incorporation of Recitals. The Recitals to this Amendment are incorporated
hereby by reference.
5.Counterparts. This Amendment may be executed and delivered (including by
facsimile or Portable Document Format (pdf) transmission) in counterparts, all
of which executed counterparts shall together constitute a single document.
Signature pages may be detached from the counterparts and attached to a single
copy of this document to physically form one document.


72738.1    1

--------------------------------------------------------------------------------




Any such facsimile documents and signatures shall have the same force and effect
as manually-signed originals and shall be binding on the parties hereto.
6.Attorneys’ Fees. Genesis hereby agrees to reimburse Sabra, within fifteen (15)
days of written demand therefor, for all documented reasonable attorneys’ fees
and costs incurred by Sabra in connection with the preparation and negotiation
of this Amendment. In the event of any dispute or litigation concerning the
enforcement, validity or interpretation of this Amendment, or any part thereof,
the losing party shall pay all costs, charges, fees and expenses (including
reasonable attorneys’ fees) paid or incurred by the prevailing party, regardless
of whether any action or proceeding is initiated relative to such dispute and
regardless of whether any such litigation is prosecuted to judgment.
7.Effect of Amendment. Except as specifically amended pursuant to the terms of
this Amendment, the terms and conditions of the Sale Facilities MOU shall remain
unmodified and in full force and effect. In the event of any inconsistencies
between the terms of this Amendment and any terms of the Sale Facilities MOU,
the terms of this Amendment shall govern and prevail.
8.Entire Agreement. This Amendment contains the entire agreement between the
parties relating to the subject matters contained herein. Any oral
representations or statements concerning the subject matters herein shall be of
no force or effect.


[Signature pages to follow.]


72738.1    2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Amendment has been executed and delivered as of the
date first above written.
GENESIS:
GENESIS HEALTHCARE, INC.,
a Delaware corporation




By:    /S/    MICHAEL BERG        
Name:    Michael Berg
Title:    Assistant Secretary










S-1
72738.1

--------------------------------------------------------------------------------




SABRA:
SABRA HEALTH CARE REIT, INC.,
a Maryland corporation




By:    /S/    HAROLD W. ANDREWS, JR.        
Name:    Harold W. Andrews, Jr.
Title:    Chief Financial Officer


S-2
72738.1